DETAILED ACTION
The amendments filed October 16, 2019 have been entered and therefore examined accordingly.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10-14, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ringer et al US Patent Application Publication 2018/0171774 hereinafter referred to as Ringer.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding claims 1, 2, 14, and 16, Ringer further discloses a method comprising acquiring data during rig operations wherein the rig operations comprise operations that utilize a bit to drill rock and wherein the data comprise different types of data [0118, 0121, 0122, 0123]; analyzing the data utilizing a probalistic mixture model for modes, a detection engine for trends and a network model for an inference based at least in part on at least one of a mode and a trend [0114, 0135, 0180, 0148 which discusses that the framework containing the model looks for trends]; and outputting information as to the inference wherein the inference characterizes a relationship between the bit and the rock [0183, 0184, 0190] (and see the claimed method shown on Figure 7 with details cited above as best as possible by the examiner though the entire reference is relied upon).
Regarding claim 3, Ringer further discloses wherein the Gaussian mixture model comprises multiple modes wherein each of the modes represents an operational state of the rig operations [as cited above and [0123] discloses the model and framework applied to different rigstates or operational states].
claim 4, Ringer further discloses wherein the detection engine outputs a probability of an operational trend for rig operations (see abstract).
Regarding claims 10, 11, 18, and 19, Ringer further discloses outputting a control signal to equipment on a rigsite where rig operations are being performed (the signal is output to the display for action [0118] or the framework can control the equipment [0128]).
Regarding claims 12, 13, and 20, Ringer further discloses outputting and acquiring the data in real-time or essentially real-time [0101] and updating and the plan or performance as a feedback loop based on the previous actions made by the controlling system [0101].


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunlop et al US Patent Application Publication 2004/0124012 hereinafter referred to as Dunlop.
Regarding claims 1, 14, and 16, Dunlop discloses a method comprising acquiring data during rig operations [0008] wherein the rig operations comprise operations that utilize a bit to drill rock [0012-0014] and wherein the data comprise different types of data [0029, 0030 and associated table]; analyzing the data utilizing a probalistic mixture model for modes [0008-0010, 0045], a detection engine for trends [0114 - changepoint detectors] and a network model for an inference based at least in part on at least one of a mode and a trend [0045-0047, 0103]; and outputting information as to the inference wherein the inference characterizes a relationship between the bit and the rock [0095, 0099, 0101; Table on Page 5 shows the probability and date equations for conditions relating to the bit and the rock interaction and the Table on Page 7 shows the different drilling states which inherently show bit to rock interactions such as drilling 
Regarding claim 2, Dunlop further discloses wherein the probalistic mixture model comprises a Gaussian mixture model [0059, 0065].
Regarding claim 3, Dunlop further discloses wherein the Gaussian mixture model comprises multiple modes wherein each of the modes represents an operational state of the rig operations [the model looks at up at least 10 possible rig states - 0009].
Regarding claim 4, Dunlop further discloses wherein the detection engine outputs a probability of an operational trend for rig operations [0099, 0102].
Regarding claims 5 and 6, Dunlop further discloses wherein the data comprise block position data for a block of a rig performing the rig operations and wherein the operational trend comprises a block position trend of the block of the rig [0009, 0028, 0029, 0094, 0166, 0183 (and associated table)].
Regarding claim 7, Dunlop further discloses wherein the data comprises hookload data [0009] and the model comprises an on-bottom and off-bottom mode [0112 and associated table wherein BONB means bit not on bottom].
Regarding claim 8, Dunlop further discloses wherein the data comprises torque data [0009] for on and off bottom rotation [Figure 7 and 0099].
Regarding claims 9 and 17, Dunlop further discloses, as noted above, that the data is acquired and analyzed under various states including off-bottom and on-bottom conditions therefore the inference (as cited above in the network model discussion) will be from the group of an off-bottom or on-bottom condition [0211 as well, at least].
claims 10, 11, 18, and 19, Dunlop further discloses issuing a control signal to the equipment at the rigsite [Figure 9 and 0214-0217].
Regarding claims 12 and 20, Dunlop further discloses operating in real-time [0027].
Regarding claim 13, Dunlop further discloses iterative functionality [0210].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/            Primary Examiner, Art Unit 3672